Fletcher, J.,
delivered the opinion of the court.
The sole question presented for decision is whether the trust deed given on February 19, 1906, to the Auburn Mercantile Company, which purported to convey all crops raised by Laura Booth on a certain plantation, operated to convey the crops raised by her husband, Barney Booth, on the same plantation, or, if not, whether the fact that Barney Booth, as well as Laura Booth, signed and acknowledged the trust deed, wag sufficient to put subsequent purchasers and encumbrancers upon inquiry. Appellant is such a subsequent encumbrancer and purchaser. The trust deed in question names only Laura Booth as the grant- or, recites that it is to secure a pre-existing debt due by her and supplies to be advanced to her, and conveys her entire interest in the crops to be grown on the Bowman land. Nowhere in the body of the trust deed is there any reference to Barney Booth’s crops, or any intimation that he meant to convey any crops to be grown by him. True, he signed the trust deed, but there is nothing in the instalment to show that he is the husband of the grantor; but, if there were, his signing of the deed is explained by the admitted fact that certain of his individual property is *879also conveyed. There is no dispute as to the fact that the cotton sold appellant was grown by Barney Booth on land which he had rented and that Laura Booth had no interest therein. We do not think that Stone v. Montgomery, 35 Miss. 83, and Armstrong v. Stovall, 26 Miss. 275, have the slightest application. These cases are discussed, and their true meaning settled, in Marx v. Jordan, 84 Miss. 334, 36 South. 386, 105 Am. St. Rep. 457. Besides, we are now dealing with the question as to whether Barney Booth actually executed the deed of trurt, or whether he assented to his wife’s execution. It is a question of what property was conveyed, and we feel sure that the trust deed upon which appellee relies cannot be held to convey property not mentioned therein. If the husband’s crop was not in fact conveyed, it cannot be argued that his signature to the instrument can operate to put a purchaser upon inquiry as to a fact which in truth never existed. In no aspect of the cause was the peremptory instruction for the appellee proper.

Reversed and remanded.